Citation Nr: 1211865	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a disability manifested by painful feet.  

4.  Entitlement to service connection for a nerve condition associated with shaky arms and hands.  

5.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.  The Veteran was the recipient of the Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a video conference hearing before the undersigned Acting Veterans Law Judge in January 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a headache disorder and a disability manifested by painful feet and a compensable evaluation for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  PTSD manifested as a result of military service.  

2.  VA received notification from the Veteran during his January 2012 hearing, indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for a nerve condition associated with shaky arms and hands.  The Board received this notification prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011).  

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a nerve condition associated with shaky arms and hands have been met.  38 C.F.R. §§ 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in May 2008 and June 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment and personnel records.  However, in January 2009, VA was notified that the Veteran's records were not available as they were fire related.  When a Veteran's service medical and personnel records have been destroyed in the fire at the National Personnel Records Center (NPRC) in 1973, and have not been located, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Also, the Veteran received a VA medical examination in May 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also made numerous attempts to obtain private treatment records.  While many of these attempts were successful, a number of treatment providers identified by the Veteran responded that they were unable to locate any records for him.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Issue of a Nerve Condition 

The Veteran perfected an appeal from a May 2009 rating decision that denied service connection for, among other issues, a nerve condition associated with shaky hands.  However, during his January 2012 hearing, the Veteran expressed his desire to withdraw this appeal.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  Having reviewed the evidence of record, the Board finds that the evidence of record is in support of this claim.  As such, service connection for PTSD is warranted.  

The Veteran's DD-214 reflects that he served in Korea where he was the recipient of the Combat Medical Badge.  Regrettably, the remainder of the Veteran's service treatment records could not be located.  The Veteran did testify during his January 2012 hearing to being hospitalized in a psychiatric facility during his military service.  

The Veteran was afforded a VA examination for PTSD in May 2009.  It was noted that the Veteran had combat experience during the Korean War.  The Veteran reported that his unit killed almost 3000 enemy troops during battle and that only 30 members of his company were alive at the end of the war.  The Veteran also described six days of intensive battle, noting that he witnessed numerous dead bodies, dismembered body parts and viscera.  In regard to the question of whether the Veteran met the criteria for PTSD, the examiner answered in the negative.  On Axis I, however, the examiner did in fact indicate that the Veteran had PTSD only it was in prolonged remission and that he was not presently suffering from symptomatology.  A GAF score of 90 was assigned.  The examiner further noted that the Veteran did experience significant symptoms of PTSD and associated psychosocial dysfunction after he returned from combat.  This combat stress and history of symptoms, according to the examiner, warranted access to psychiatric care and possible compensation in the future if his symptomatology reemerged.  

The above evidence demonstrates that the Veteran is entitled to service connection for PTSD.  Since the limited evidence of record supports the finding that the Veteran witnessed combat during service, his reported stressors are deemed to be valid.  See 38 C.F.R. § 3.304(f)(1).  Also, the May 2009 VA examiner concluded that the Veteran's history was consistent with PTSD and that this condition was related to combat exposure during military service.  This evidence demonstrates that the Veteran is entitled to service connection for PTSD under the amended regulations.  See 38 C.F.R. §3.304(f)(3).  

The Board recognizes that the May 2009 VA examiner concluded that the Veteran was presently asymptomatic.  However, this does not change the fact that the VA examiner concluded that the Veteran does in fact suffer from PTSD due to his combat exposure during military service.  The degree of symptomatology associated with this disability is only relevant to the proper disability rating to be assigned, and not to whether service connection is in fact warranted.  Service connection for PTSD is warranted and this claim is granted.  


ORDER

Service connection for PTSD is granted.  

The issue of entitlement to service connection for a nerve condition manifested by shaky arms and hands is dismissed.  


REMAND

Service Connection for Headaches and Bilateral Foot Pain

The Veteran contends that he is entitled to service connection for disabilities manifested by headaches and bilateral foot pain.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

These claims were denied by the RO for failure to demonstrate an actual chronic disability.  However, the Veteran testified during his January 2012 hearing that he presently suffered from headaches and pain in his feet, and that he had suffered from this symptomatology since his active military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

The Veteran has testified that he suffers from current symptomatology that began during his active military service.  He has also asserted that he suffered from chronic symptomatology since his separation from active duty.  The record does not presently contain any evidence to call into question the credibility of the Veteran's testimony.  As such, he must be afforded VA examinations to determine whether he suffers from chronic disabilities manifested by headaches or painful feet, and if so, whether it is at least as likely as not that these disabilities manifested during, or as a result of, active military service.  

Also, the Veteran identified relevant treatment at the Copley Memorial Hospital.  Records of such treatment do not appear to be in the file.  An attempt should be made to obtain such records.  

Increased Rating for Hearing Loss

The Veteran contends that he is entitled to an initial compensable disability evaluation for his service-connected bilateral hearing loss.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For historical purposes, the Veteran was granted service connection for bilateral hearing loss in May 2009.  A noncompensable disability evaluation was assigned, effective as of May 15, 2008.  VA received a timely notice of disagreement to the assigned rating in June 2009.  However, the noncompensable disability evaluation was continued in a May 2010 statement of the case.  The Veteran appealed this decision to the Board in May 2010.  

The record reflects that the Veteran was last afforded a VA audiometric examination in May 2009.  In a September 2011 statement, the Veteran's representative argued that this examination was too old and that a new examination was warranted.  This same assertion was made during the January 2012 hearing, and the Veteran testified that his condition had increased in severity since 2009.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the address and dates of treatment he received at Copley Memorial Hospital as identified at the Board hearing.  After securing the necessary authorization for release of this information, seek to obtain copies of all treatment records.  Notice of inability to obtain records should comply with 38 C.F.R. § 3.159(e).   

2.  The Veteran must be scheduled for a VA examination before an appropriate specialist regarding his claimed headache disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report must reflect review of the claims file.  The examiner is asked to perform all necessary tests and studies, and opine as to whether the Veteran suffers from a chronic disability manifested by headaches.  If so, the examiner should identify the disability (or disabilities), and opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must discuss and consider the Veteran's lay statements regarding in service symptomatology and chronic post-service symptomatology and history of a spinal tap and polyps when formulating an opinion.  This is particularly important in this case since the Veteran's treatment records were destroyed in a fire in 1973.  

3.  The Veteran must also be scheduled for a VA examination before an appropriate specialist regarding his claimed disability manifested by painful feet.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report must reflect review of the claims file.  The examiner is asked to perform all necessary tests and studies, and opine as to whether the Veteran suffers from a chronic disability manifested by painful feet.  If so, the examiner should identify the disability (or disabilities), and opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must discuss and consider the Veteran's lay statements regarding in service symptomatology and chronic post-service symptomatology when formulating an opinion.  This is particularly important in this case since the Veteran's treatment records were destroyed in a fire in 1973.  

4.  The Veteran must also be scheduled for a VA examination with an audiologist to determine the current level of disability due to his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be provided to the examiner for review.  Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination.  The examiner should also discuss the overall functional impact of the Veteran's hearing loss, to include any impact on his occupation as a teacher.  

5.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


